


Exhibit 10.19

 

[g10802kgi001.jpg]

 

Date:

January 8, 2017

 

 

To:

MartyTrtek

 

 

cc:

Dave Hirz, President & CEO

 

Lee Smith, SVP, General Counsel

 

 

From:

Jeff Whynot

 

 

Subject

Cash & Carry Advisor Position

 

Marty, I am pleased to confirm our offer to continue your employment as an
advisor to Cash & Carry (as defined  below) following  the end of your 
assignment  as President,  Cash & Carry.

 

Subject to earlier termination as set forth below, you will remain in this
advisory position until January 7, 2018.

 

Effective January 9, 2017, you will start in this new advisory role. You will be
considered a full­ time, exempt employee of Cash & Carry Stores LLC (“Cash &
Carry”). Your weekly salary will be $961.50  (paid bi-weekly).

 

Your advisory duties will include assisting with the search and onboarding of
your successor, availability for advisory phone conversations or email
correspondence and such other services as may be reasonably requested. You will
continue to report to Dave Hirz, and, then when appointed, your succesor. We
expect that the onboarding process will require you to be onsite, but that other
advisory services may be performed offsite.

 

As a reminder, effective as of January 9, 2017, you will no longer be an officer
of either Smart & Final Stores LLC (“Smart & Final”) or Cash & Carry.  Below is
a summary  of the benefits you  will be eligible to receive during the advisory 
period.   Effective January  9,  2017:

 

·      You will be eligible for the health and welfare benefits and the
401(k) program that are offered to a full-time Cash & Carry employee.

 

·      You will not participate in executive equity compensation, paid vacation,
the annual bonus program, deferred compensation, executive medical or executive
life and executive disability insurance.

 

·      Your accrued but unused vacation earned through January 8, 2017 will be
paid out on or about January 9, 2017 at your last rate of pay as President.

 

·      Your annual bonus for 2016 will be paid to you at the same time in 2017
that 2016 bonuses are paid to other executives of Cash & Carry.

 

TEAMWORK

INTEGRITY

ACCOUNTABILITY

RESPECT

GROWTH

 

--------------------------------------------------------------------------------


 

·      Vesting of your outstanding equity awards will continue up to the date of
the termination of your advisory position.

 

·      Subject to the delay described below, payment of your SERP benefit is
expected to begin following the onboarding of your successor when you are
expected to experience a “separation from service”. Your SERP benefit will be
re-calculated once the payment start date is determined. As we discussed, due to
Internal Revenue Code provisions, we are required to hold your monthly SERP
payments for six months before releasing payment (subject to earlier payment in
the event of your death).

 

All compensation and benefits described above are subject to the terms and
conditions of the applicable plans and agreements (if any) under those plans,
and this summary does not amend or modify the terms of such plans or agreements
.

 

Your employment with Cash & Carry will be at-will, meaning either party may
terminate the relationship at any time and for any or no reason. Upon
termination, you will receive your accrued but unpaid base salary through the
termination date and any payments or benefits under applicable benefit plans to
which you are entitled.

 

In your new role, you must continue to follow all Smart & Final and Cash & Carry
policies and practices, including rules of conduct and insider trading policies.
During the time you are an employee advisor, you also agree that you will not
work for a competitor of either Smart & Final or Cash & Carry, and should you
choose to become an advisor or employee for a competitor company, you will 
immediately voluntarily resign from Cash & Carry.

 

Marty, we appreciate your flexibility and willingness to assist with the
selection of your successor and providing a smooth transition.

 

Thank you.

 

/s/ Jeff Whynot

 

January 9, 2017

Jeff Whynot

Date

Senior Vice President, Human Resources

 

 

Accepted

 

 

 

/s/ Marty Trtek

 

1-9-2017

Marty Trtek

Date

 

--------------------------------------------------------------------------------
